Citation Nr: 0900924	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-40 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensable evaluation for bilateral 
hearing loss for the period from December 10, 2004, to 
February 12, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period from February 13, 2006, 
to June 17, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period from June 18, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from July 
1954 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony at an October 2008 Travel 
Board hearing before the undersigned Veterans Law Judge, at 
the RO.  A copy of the transcript is associated with the 
claims folder.


FINDINGS OF FACT

1.  A February 2005 audiological examination revealed 
puretone averages of 63 for the right ear and 56 for the left 
ear, with speech recognition at 90 percent for the right ear 
and 94 percent for the left ear.

2.  A February 2006 audiological examination revealed 
puretone averages of 68 for the right ear and 56 for the left 
ear, with speech recognition at 56 percent for the right ear 
and 94 percent for the left ear.

3.  A June 2008 VA audiological examination revealed puretone 
averages of 80 for the right ear and 61 for the left ear.  
Speech discrimination scores were not provided in the 
examination report.  The examiner summarized the results as 
showing normal hearing sensitivity at 250 through 500 Hz, 
with mildly moderate-to-severe and profound, precipitously 
sloping sensorineural hearing loss at 1000 to 8000 Hz, 
bilaterally.

4.  A June 2008 audiological examination conducted by Dr. 
S.E.M. revealed puretone averages of 88 for the right ear and 
66 for the left ear, with speech recognition at 64 percent 
for the right ear and 68 percent for the left ear.  Although 
the doctor noted that age is partly responsible for the 
hearing loss, the evidence of record raises a reasonable 
doubt as to whether this examination reflects hearing loss 
related to in-service noise exposure which is commensurate 
with a disability evaluation of 40 percent, from the date of 
the examination.


CONCLUSIONS OF LAW

1.  From December 10, 2004, to February 12, 2006, the 
criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1131, 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 
6100 (2008).

2.  From February 13, 2006, to June 8, 2008, the criteria for 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1131, 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  Giving the benefit of the doubt to the veteran, from June 
9, 2008, the criteria for entitlement to an evaluation of 40 
percent for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 1155, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

With regard to the left ear, the veteran's claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection for left ear hearing loss.  
Judicial precedent holds that, once service connection is 
granted, the claim has been substantiated, additional notice 
is not required, and any defect in previous notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice, beyond that afforded in the 
context of the veteran's initial claim for service 
connection, is needed under the VCAA with regard to claim for 
entitlement to an increase evaluation for the left ear.  
However, the Board must assess whether proper notice under 
the VCAA was provided with regard to the veteran's claim for 
entitlement to an increased rating for his right ear hearing 
loss, as that claim is not an appeal from the initial rating.

In this case, a letter was sent to the veteran in January 
2005, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability affects the veteran's employment.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, the letter described how VA calculates disability 
ratings and effective dates.  Later, a May 2008 letter was 
sent to the veteran which described the relevant diagnostic 
codes, how those codes would be applied to his claim, and the 
factors that VA would consider in determining a disability 
rating, such as effects of the disability on employment and 
daily life.

It is acknowledged that the VCAA letter sent to the veteran 
in January 2005 did not satisfy the requirements of Vasquez-
Flores, in that it did not specify that the evidence should 
show how the disability affected the veteran's employment or 
daily life, nor did it describe the diagnostic codes relevant 
to the veteran's claim.  Further, the January 2005 letter did 
not satisfy the requirements of Dingess.  Therefore, to this 
extent, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be satisfied 
solely by various post-decisional communications.  See 
Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the May 2008 letter provided the notice 
required by the Court in Vasques-Flores and Dingess.  The 
claim was subsequently re-adjudicated in the July and August 
2008 SSOCs.  In addition, the May 2005 rating decision, 
November 2005 SOC, and March 2006, July 2008 and August 2008 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence. 

Finally, in the aggregate, the veteran and his representative 
have demonstrated actual knowledge of, and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
The veteran has shown his understanding of these issues in 
his highly articulate written submissions, as well as his 
testimony with his wife before the undersigned.  Thus, the 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess and Vasquez-Flores, have been satisfied.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against an adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
This is particularly true when the current appeal arose from 
the initially assigned rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, and there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hz, is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, service connection for right ear hearing 
loss was granted in an August 1974 rating decision.  The 
veteran was assigned a zero percent, or non-compensable, 
evaluation effective from August 1, 1974, his first day of 
retirement status from active military service.  

The veteran filed a claim in December 2004 asserting 
entitlement to service connection for hearing loss in the 
left ear, as well as a compensable evaluation for hearing 
loss in the right ear.  Service connection was granted for 
the left ear in a November 2005 rating action, and a 
noncompensable evaluation was assigned effective from 
December 10, 2004, the date the veteran's claim for service 
connection for that ear was received.  Then, in a July 2008 
rating action, the veteran was assigned a 10 percent 
evaluation for bilateral hearing loss effective from February 
13, 2006, and a 20 percent evaluation for bilateral hearing 
loss effective from June 18, 2008.  The rating period for 
consideration on appeal thus begins on December 10, 2004, the 
date the claim for service connection and an increased 
evaluation was received.

In the present case, a February 2005 VA examination revealed 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
65
95
LEFT
10
30
65
65
65

On the basis of the findings shown above, the veteran's 
puretone averages for the right and left ear were 63 and 56 
decibels, respectively.  Speech discrimination was 90 percent 
for the right ear, and 94 percent for the left ear.  None of 
the results from this test fell into one of the exceptional 
patterns in the regulations.  Application of Table VI results 
in an assignment of Roman Numeral III for the right ear, and 
Roman Numeral I for the left ear.  Subsequent application of 
Table VII results in a "0" percent or non-compensable 
evaluation under 38 C.F.R. § 4.85.  Accordingly, the results 
of that examination do not warrant entitlement to a 
compensable rating. 

Next, the veteran was afforded another VA examination in 
February 2006, which revealed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
70
95
LEFT
20
35
65
60
65

On the basis of those findings, the veteran's puretone 
averages for the right and left ear were 68 and 56 decibels, 
respectively.  Speech discrimination was 56 percent for the 
right ear, and 94 percent for the left ear.  None of the 
results from this test fell into one of the exceptional 
patterns in the regulations.  Application of Table VI results 
in an assignment of Roman Numeral VIII for the right ear, and 
Roman Numeral I for the left ear.  Subsequent application of 
Table VII results in a "0" percent or non-compensable 
evaluation under 38 C.F.R. § 4.85.  Again, the results from 
this examination do not warrant entitlement to a compensable 
evaluation.

A June 2008 VA examination revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
80
95
100
LEFT
25
45
65
65
70

On the basis of those findings, the veteran's puretone 
averages for the right and left ear were 80 and 61 decibels, 
respectively.  Speech discrimination scores are not provided 
in the examination report.  The examiner summarized the 
results as showing normal hearing sensitivity at 250 through 
500 Hz, with mildly moderate-to-severe and profound, 
precipitously sloping sensorineural hearing loss at 1000 to 
8000 Hz, bilaterally.  None of the results from this test 
fell into one of the exceptional patterns in the regulations.  
However, since the speech discrimination scores are not 
available, Table VI cannot be applied.  Application of Table 
VIa, which is generally only for use in case of exceptional 
patterns, results in assignment of Roman Numeral VII for the 
right ear, and Roman Numeral IV for the left ear.  Subsequent 
application of Table VII results in a 20 percent evaluation 
under 38 C.F.R. § 4.85. 

In addition, the veteran was seen by Dr. S.E.M., Ph.D., in 
June 2008.  Audiological testing was conducted and revealed 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
85
110
105
LEFT
35
50
70
70
75

The doctor's diagnostic impression was that the veteran's 
bilateral sensorineural hearing loss is consistent with past 
noise exposure and presbycusis.  On the basis of those 
findings, the veteran's puretone averages for the right and 
left ear were 88 and 66 decibels, respectively.  Speech 
discrimination was 64 percent for the right ear, and 68 
percent for the left ear.  None of the results from this test 
fell into one of the exceptional patterns in the regulations.  
Application of Table VI results in an assignment of Roman 
Numeral VIII for the right ear, and Roman Numeral VI for the 
left ear.  Subsequent application of Table VII results in a 
40 percent evaluation under 38 C.F.R. § 4.85.  

The Decision Review Officer at the RO denied an increased 
rating based upon Dr. S.E.M.'s findings, noting that the 
doctor had attributed the veteran's test results partly to 
presbycusis.  The Board respectfully observes, however, that 
Dr. S.E.M. did not quantify what portion of the disability 
might be age-related, and when it is not possible to separate 
the effects of a non-service-connected condition from those 
of a service-connected condition, reasonable doubt should be 
resolved in the appellant's favor.  See Mittleider v. West, 
11 Vet. App. 184, 182 (1998).  Moreover, we note that, 
although the VA examination conducted within two weeks of Dr. 
S.E.M.'s examination showed better puretone averages, there 
were no speech discrimination scores provided.  Accordingly, 
with consideration of the doctrine of resolving reasonable 
doubt in favor of the veteran, in light of the veteran's 
contentions, and considering his exposure to military weapons 
fire and combat service, we conclude that the criteria for an 
increased evaluation have been met for the rating period from 
June 9, 2008, the date of Dr. S.E.M.'s examination.  
Specifically, that examination revealed audiometric test 
results which meet the criteria for a rating of 40 percent 
for bilateral hearing loss under 38 C.F.R. § 4.85.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.

With regard to the remainder of the rating period, from 
December 10, 2004, to June 8, 2008, the Board finds that the 
preponderance of the evidence is against an increased rating.  
Specifically, the criteria for a compensable rating have not 
been met for the period December 10, 2004, to February 12, 
2006, and the criteria for a rating in excess of 10 percent 
have not been met from February 13, 2006, to June 8, 2008.  

The Board has considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
veteran's testimony and various written statements  have 
described how his hearing loss has affected his daily life.  
However, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the increased evaluation 
granted herein), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted. 

We acknowledge, with admiration, the veteran's 20 years of 
military service, from which he retired as a Lieutenant 
Colonel, and his receipt of numerous awards and decorations, 
including the Vietnam Service Medal and the Combat 
Infantryman Badge.   

ORDER

From December 10, 2004, to February 12, 2006, a rating in 
excess of 0 percent for bilateral hearing loss is denied.

From February 13, 2006, to June 8, 2008, a rating in excess 
of 10 percent for bilateral hearing loss is denied.

From June 9, 2008, a 40 percent evaluation for bilateral 
hearing loss is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


